         Case 1:17-cr-00201-ABJ Document 614 Filed 06/27/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                 Crim. Action No. 17-0201-02 (ABJ)
                                    )
RICHARD W. GATES III,               )
                                    )
                  Defendant.        )
____________________________________)

                                             ORDER

       On June 26, 2019, defendant Richard W. Gates III filed a motion to modify his conditions

of release, requesting the return of his wife’s passport and to reduce the frequency of his in-person

reporting requirement with U.S. Pretrial Services Office in Richmond, Virginia from once a week

to once a month. Def.’s Unopposed Mot. to Modify Conditions of Release [Dkt. # 611 Sealed].

Upon review of defendant’s motion and the reasons set forth in it, the government’s lack of

opposition to the motion, and defendant’s record of ongoing cooperation and compliance with this

Court’s orders, defendant’s motion is hereby GRANTED.

       It is ORDERED that the passport of the defendant’s wife shall be returned to her. It is

FURTHER ORDERED that defendant shall report to Pretrial Services once a month. Defendant

must continue to reside at his current address, submit to monthly visits of his home by Pretrial

Services, and call Pretrial Services once a week from his home telephone landline. SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge
DATE: June 27, 2019
